Not for Publication in West's Federal Reporter)

          United States Court of Appeals
                       For the First Circuit

No. 07-1981

                              MUSA KARIM,

                              Petitioner,

                                     v.

               MICHAEL MUKASEY, ATTORNEY GENERAL,

                              Respondent.


              ON PETITION FOR REVIEW OF AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS


                                  Before

                      Torruella, Circuit Judge,
                   Selya, Senior Circuit Judge,
                     and Lipez, Circuit Judge.



     Musa Karim on brief pro se.
     Corey L. Farrell, Attorney, Department of Justice, Civil
Division, Terri J. Scadron, Assistant Director, and Jeffrey S.
Bucholtz, Acting Attorney General, on brief for respondent.



                            March 13, 2008
            Per Curiam.    Petitioner Musa Karim petitions for review

of   the   decision   by   the   Board    of   Immigration   Appeals   (BIA)

dismissing his appeal from the decision of the Immigration Judge

(IJ) ordering him removed to Kenya for being an alien in violation

of his immigration status, pursuant to 8 U.S.C. § 1227(a)(1)(C)(i).

Karim contends that the BIA erred in rejecting his claim of U.S.

citizenship and his claims of violations of procedural due process

in his immigration proceedings.          We deny the petition for review.

            "We review the BIA's decisions under the 'substantial

evidence' standard, which means we will uphold the decision if it

is 'supported by reasonable, substantial, and probative evidence on

the record considered as a whole.' This is a deferential standard,

and we will reverse the BIA only if the evidence compels that

result." Attia v. Gonzales, 477 F.3d 21, 23 (1st Cir. 2007).

            Karim's central claim is that the IJ and BIA improperly

shifted the burden of proving alienage to him and relied upon

evidence that was obtained as a result of the government's alleged

"egregious" and unconstitutional conduct in searching his home.

The record reveals, however, that the IJ properly relied upon

Karim's pleading, submitted in September 2005, in which he (through

counsel) admitted the factual allegations in the Notice to Appear

(NTA), including the allegation that he was not a United States

citizen.    The pleading satisfied the government's burden. "[T]he

government need only establish the [individual's] identity and


                                    -2-
alienage to meet its burden on deportation. The burden then shifts

to the [individual] to show the time, place, and manner of entry in

order to defeat deportation." Navarro-Chalan v. Ashcroft, 359 F.3d

19, 22 (1st Cir. 2004).

             Karmir argues that he should be permitted to withdraw

the concession in his pleading because he never specifically

authorized his attorney to concede the facts alleged in the NTA.

However, Kamir has not alleged that he did not authorize Attorney

Macarius to represent him at the September 29, 2005 hearing, in

which Kamir participated via televideo conferencing and at which

time the pleading was submitted without objection.          "[A]ll that

is required for an attorney's concession to be binding on an

alien   is   the   authorization   of    representation."   Pietrzak   v.

Mukasey, ___F.3d ___, (2d Cir. 2008) [2008 WL 142796, at *2].

Nor has Karim shown that his attorney engaged in the kind of

"egregious" conduct that might warrant releasing Karim from his

attorney's concessions. See id.          Karim himself contends that he

only became aware that he was a United States citizen two months

before his February 8, 2007 hearing, long after the pleading was




                                   -3-
submitted.1       He has otherwise failed to allege that the pleading

contained false information.

              In all events, the record supports the BIA's finding

that Karim, after claiming U.S. citizenship for the first time in

January 2007, provided "no evidence that he was born in the

United States."       The additional evidence submitted to the BIA on

appeal, consisted only of the passport and death certificate for

Ruth Schaffner, without explanation of Karim's relationship to

Schaffner or the effect of that relationship upon his citizenship

status.       Therefore, we conclude that the BIA supportably found

that       such   evidence   did    "not     require   a   remand   for   its

consideration."

              The BIA's rulings on Karim's remaining claims are fully

supported by the record.           Karim argues that the IJ erred in re-

calendaring his case without conforming to the regulations that

govern re-opening of an immigration case. The record establishes

that the case was "administratively closed" in October 2005, and

"re-calendared" in November 2006.            "Administrative closure is a

procedural convenience that may be granted if both parties to the



       1
       In light of Karim's pleading admitting alienage, it is
unnecessary to consider his claim that reliance upon his passport,
visa and other documents seized during the search of his apartment
violated his Fourth Amendment and due process rights. See Kandamar
v. Gonzales, 464 F.3d 65, 74 (1st Cir. 2006) (holding that any
error that occurred from allegedly unconstitutional seizure would
be harmless in light of untainted evidence of petitioner's
removability).

                                       -4-
removal proceedings agree, but it does not constitute a final

order. . . Rather, administrative closure of a case temporarily

removes a case from an immigration judge's calendar or from the

Board's docket." Lopez-Reyes v. Gonzales, 496 F.3d 20, 21 (1st

Cir. 2007)(emphasis added).      The BIA properly found that the

Department of Homeland Security "was not required to meet the

requirements   of   a   motion   to    reopen."   And   because   the

administrative closure did not constitute a final order, Karim's

res judicata and double jeopardy claims lack merit.

          The BIA properly ruled that the IJ did not err in

determining that Karim's applications for relief from removal

were abandoned after he failed to meet the extended deadline for

filing them.   The only explanation Karim gave for his failure to

conform with the deadline was his claim of U.S. citizenship.      He

requested a continuance to obtain documents to present to the

court.   But he did not specify that the documents related to

applications for relief from removal. In the absence of a showing

by Karim of good cause, the IJ did not abuse his discretion in

failing to grant another continuance. See Alsamhouri v. Gonzales,

484 F.3d 117, 122 (1st Cir. 2007).        As the BIA properly found,

Karim has never explained what evidence he would have presented

in support of his applications for relief.        Therefore, he has

failed to show prejudice from the IJ's determination that the

applications were abandoned.


                                 -5-
            Karim's   remaining      claims   relating      to    evidentiary

rulings during his immigration proceedings are without merit.

"The Federal Rules of Evidence do not apply in [immigration]

proceedings, but the less rigid constraints of due process impose

outer   limits   based      upon     considerations    of    fairness       and

reliability." Yongo v. INS, 355 F.3d 27, 30 (1st Cir. 2004).

Karim has not explained how being provided in advance with copies

of documents submitted into evidence by the government would have

made a difference in the outcome of his case.                "It is beyond

peradventure that before a petitioner in an immigration case may

advance a procedural due process claim, he must allege some

cognizable   prejudice      fairly    attributable    to    the    challenged

process." Lattab v. Ashcroft, 384 F.3d 8, 20 (1st Cir. 2004).                As

discussed    above,   the   IJ     appropriately   relied        upon   Karim's

concession to the facts alleged in the NTA in determining that he

was removable as charged.        To the extent that the IJ relied upon

Karim's conviction for marriage fraud, it was only in denying his

request for voluntary departure. "[B]y statute, this court lacks

authority to review a refusal to allow voluntary departure."

Karim v. Gonzales, 424 F.3d 109, 112 (1st Cir. 2005).

            Finally, the record supports the BIA's finding that

there was "no evidence of improper conduct on the part of counsel

[for the government]" in Karim's immigration proceedings.




                                     -6-
          The decision of the BIA dismissing Karim's appeal is

affirmed and the petition for review is denied.




                              -7-